                           UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION

UNITED STATES OF AMERICA                              ) DOCKET NO.: 3:14CR105
                                                      )
      v.                                              )
                                                      ) ORDER TO DISMISS THE INDICTMENT
[5] RAUL RAMOS                                        )
                                                      )



           Leave of Court is hereby granted for the dismissal of the Bill of Indictment (as it relates to

 [5] RAUL RAMOS) in the above-captioned case without prejudice.

           The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

 Marshals Service and the United States Attorney's Office.


                                               Signed: October 28, 2019
